

116 S444 IS: Protect Our Citizens from Reckless Extortion of our Debt and Irresponsible Tactics Act of 2019
U.S. Senate
2019-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 444IN THE SENATE OF THE UNITED STATESFebruary 12, 2019Mr. Merkley (for himself and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide a process for ensuring the United States does not default on its obligations.
	
 1.Short titleThis Act may be cited as the Protect Our Citizens from Reckless Extortion of our Debt and Irresponsible Tactics Act of 2019 or the Protect Our CREDIT Act.
		2.Additional Presidential modification of the debt ceiling
 (a)In generalSubchapter I of chapter 31 of subtitle III of title 31, United States Code, is amended— (1)in section 3101(b), by inserting or 3101B after section 3101A; and
 (2)by inserting after section 3101A the following:  3101B.Additional Presidential modification of the debt ceiling (a)DefinitionIn this section, the term joint resolution means only a joint resolution—
 (1)that is introduced during the period— (A)beginning on the date a certification described in paragraph (1) or (2) of subsection (b) is received by Congress; and
 (B)ending on the date that is 3 legislative days (excluding any day on which it is not in order to introduce resolutions) after the date described in subparagraph (A);
 (2)which does not have a preamble; (3)the title of which is only as follows: Joint resolution relating to the disapproval of the President’s exercise of authority to increase the debt limit, as submitted under section 3101B of title 31, United States Code, on ______ (with the blank containing the date of such submission); and
 (4)the matter after the resolving clause of which is only as follows: That Congress disapproves of the President’s exercise of authority to increase the debt limit, as exercised pursuant to the certification submitted under section 3101B(b) of title 31, United States Code, on ______. (with the blank containing the date of such submission).
								(b)Submissions to Congress
 (1)Annual submissionBefore the beginning of each fiscal year, the President shall submit to Congress a written certification specifying the amount of obligations that are subject to limit under section 3101(b), in addition to the amount of such obligations authorized to be outstanding on the date of the certification, that the President determines it shall be necessary to issue during the next fiscal year to meet existing commitments.
 (2)Submission during fiscal yearIf the President determines during a fiscal year that the debt subject to limit under section 3101(b) is within $250,000,000,000 of such limit and that further borrowing is necessary to meet existing commitments, the President shall submit to Congress a written certification—
 (A)specifying the amount of obligations that are subject to limit under section 3101(b), in addition to the amount of such obligations authorized to be outstanding on the date of the certification, that the President determines it shall be necessary to issue during the fiscal year to meet existing commitments; and
 (B)containing the reason for any discrepancy from the certification submitted under paragraph (1) for the fiscal year.
 (3)Effect of failure to enact disapprovalIf a joint resolution is not enacted with respect to a certification under paragraph (1) or (2) during the 15-legislative-day period beginning on the date on which Congress receives the certification, the limit under section 3101(b) is increased by the amount specified in the certification.
 (4)Effect of enactment of disapprovalIf a joint resolution is enacted with respect to a certification under paragraph (1) or (2) during the 15-legislative-day period beginning on the date on which Congress receives the certification, the limit under section 3101(b)—
 (A)shall not be increased by the amount specified in the certification; and (B)shall be increased in accordance with subsection (c)(2).
									(c)Suspension for mid-Year certification
 (1)In generalSection 3101(b) shall not apply for the period— (A)beginning on the date on which the President submits to Congress a certification under subsection (b)(2); and
 (B)ending on the earlier of—
 (i)the date that is 15 legislative days after Congress receives the certification; or (ii)the date of enactment of a joint resolution with respect to the certification.
										(2)Special rule relating to obligations issued during suspension period
 (A)In generalIf a joint resolution is enacted with respect to a certification under subsection (b)(2), effective on the day after such date of enactment, the limitation in section 3101(b) is increased to the extent that—
 (i)the face amount of obligations issued under this chapter and the face amount of obligations whose principal and interest are guaranteed by the United States Government (except guaranteed obligations held by the Secretary of the Treasury) outstanding on the calendar day after such date of enactment, exceeds
 (ii)the face amount of such obligations outstanding on the date on which the President submits the certification.
 (B)LimitationAn obligation shall not be taken into account under subparagraph (A) unless the issuance of such obligation was necessary to fund a commitment incurred by the Federal Government that required payment during the 15-legislative-day period described in paragraph (1)(B)(i).
									(d)Expedited consideration in House of Representatives
 (1)Reporting and dischargeAny committee of the House of Representatives to which a joint resolution is referred shall report it to the House of Representatives without amendment not later than 5 calendar days after the date of introduction of the joint resolution. If a committee fails to report the joint resolution within that period, the committee shall be discharged from further consideration of the joint resolution and the joint resolution shall be referred to the appropriate calendar.
 (2)Proceeding to considerationAfter each committee authorized to consider a joint resolution reports it to the House of Representatives or has been discharged from its consideration, it shall be in order, not later than the sixth day after introduction of the joint resolution, to move to proceed to consider the joint resolution in the House of Representatives. All points of order against the motion are waived. Such a motion shall not be in order after the House of Representatives has disposed of a motion to proceed on a joint resolution addressing a particular submission. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. The motion shall not be debatable. A motion to reconsider the vote by which the motion is disposed of shall not be in order.
 (3)ConsiderationThe joint resolution shall be considered as read. All points of order against the joint resolution and against its consideration are waived. The previous question shall be considered as ordered on the joint resolution to its passage without intervening motion except 2 hours of debate equally divided and controlled by the proponent and an opponent. An amendment to the joint resolution or a motion to reconsider the vote on passage of the joint resolution shall not be in order.
								(e)Expedited procedure in Senate
 (1)Placement on calendarUpon introduction in the Senate, a joint resolution shall be immediately placed on the calendar. (2)Floor consideration (A)In generalNotwithstanding rule XXII of the Standing Rules of the Senate, it is in order at any time during the period beginning on the day after the date on which Congress receives a certification under paragraph (1) or (2) of subsection (b) and ending on the sixth day after the date of introduction of a joint resolution (even though a previous motion to the same effect has been disagreed to) to move to proceed to the consideration of the joint resolution, and all points of order against the joint resolution (and against consideration of the joint resolution) are waived. The motion to proceed is not debatable. The motion is not subject to a motion to postpone. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the resolution is agreed to, the joint resolution shall remain the unfinished business until disposed of.
 (B)ConsiderationConsideration of the joint resolution, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 10 hours, which shall be divided equally between the majority and minority leaders or their designees. A motion further to limit debate is in order and not debatable. An amendment to, or a motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the joint resolution is not in order.
 (C)Vote on passageIf the Senate has voted to proceed to a joint resolution, the vote on passage of the joint resolution shall occur immediately following the conclusion of consideration of the joint resolution, and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the Senate.
 (D)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate, as the case may be, to the procedure relating to a joint resolution shall be decided without debate.
									(f)Coordination with action by other house
 (1)In generalIf, before passing the joint resolution, one House receives from the other a joint resolution— (A)the joint resolution of the other House shall not be referred to a committee; and
 (B)the procedure in the receiving House shall be the same as if no joint resolution had been received from the other House, except that the vote on final passage shall be on the joint resolution of the other House.
 (2)Treatment of joint resolution of other houseIf the Senate fails to introduce or consider a joint resolution under this section, the joint resolution of the House shall be entitled to expedited floor procedures under this section.
 (3)Treatment of companion measuresIf, following passage of the joint resolution in the Senate, the Senate receives the companion measure from the House of Representatives, the companion measure shall not be debatable.
								(4)Consideration after passage
 (A)In generalIf Congress passes a joint resolution, the period beginning on the date the President is presented with the joint resolution and ending on the date the President signs, allows to become law without his signature, or vetoes and returns the joint resolution (but excluding days when either House is not in session) shall be disregarded in computing the legislative day period described in paragraphs (3) and (4) of subsection (b) and subsection (c)(1).
 (B)DebateDebate on a veto message in the Senate under this section shall be 1 hour equally divided between the majority and minority leaders or their designees.
 (5)Veto overrideIf within the legislative day period described in paragraphs (3) and (4) of subsection (b) and subsection (c)(1), Congress overrides a veto of a joint resolution, except as provided in subsection (c)(2), the limit on debt provided in section 3101(b) shall not be raised under this section.
 (g)Rules of House of Representatives and SenateSubsections (a), (d), (e), and (f) (except for paragraphs (4)(A) and (5) of such subsection) are enacted by Congress—
 (1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a joint resolution, and it supersedes other rules only to the extent that it is inconsistent with such rules; and
 (2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House..
 (b)Conforming amendmentThe table of sections for chapter 31 of title 31, United States Code, is amended by inserting after the item relating to section 3101A the following:
				3101B. Additional Presidential modification of the debt ceiling..